OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
There is an affirmed finding of fact that if the specific arrangement for a one-year sentence had been made it would have been reflected in the statements signed by defendant with his attorney’s approval, rather than the indefinite clauses: “with the understanding that I am given consideration for giving it” and that “I * * * will receive consideration for pending charges in County Court.” On the record before the courts below we cannot say that there is no evidence to support that finding or that the statement relating to the County Court charges should have been suppressed as not voluntarily given.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.